Citation Nr: 1211131	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  03-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for an acquired eye disability, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for a heart disorder, to include as secondary to a service-connected disability.  

4.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.  

6.  Entitlement to service connection for cholelithiasis, to include as secondary to a service-connected disability.  

7.  Entitlement to service connection for a muscle disorder, to include as secondary to a service-connected disability.  

8.  Entitlement to service connection for a joint disorder, to include as secondary to a service-connected disability.  

9.  Entitlement to service connection for a skin disorder, to include as secondary to a service-connected disability.  

10.  Entitlement to service connection for abdominal aortic aneurysm as secondary to a heart disorder and/or as secondary to a service-connected disability.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2002 and June 2003 rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this case was before the Board in November 2004, it was remanded to the RO to allow the Veteran an opportunity to present testimony at a personal hearing; however, he withdrew his request in May 2005.  In August 2005, the Board remanded this case.  In a January 2010 decision, the Board granted service connection for a cecal hernia and denied service connection for a throat disorder, and the remaining issues above were remanded for additional development.  

As reflected in the April 2002 rating decision on appeal, the Veteran's claim in regard to service connection pertaining to the eyes was initially adjudicated as one of entitlement to service connection for impaired vision.  In addition, as noted in the April 2003 statement of the case, the claim was addressed as one of entitlement to service connection for an acquired eye disability.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  

The issues of entitlement to service connection for a heart disorder, hypertension, cholelithiasis, a muscle disorder, a joint disorder, a skin disorder, and an abdominal aortic aneurysm are being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Blepharitis and dry eye syndrome are etiologically related to service.  

2.  GERD is etiologically related to service.  

3.  Erectile dysfunction is caused or aggravated by the service-connected anxiety disorder.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for GERD are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for entitlement to service connection for blepharitis and dry eye syndrome are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  Erectile dysfunction is proximately caused or aggravated by the service-connected anxiety disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for blepharitis and dry eye syndrome, as well as for GERD and erectile dysfunction.  As this represents a complete grant of the benefits sought on appeal in regard to these issues, no discussion of VA's duty to notify and assist is necessary.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Evidence of a temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Board notes that the regulation addressing service connection for disabilities on a secondary basis, 38 C.F.R. § 3.310, was amended in September 2006.  See 71 Fed. Reg. 52,744 -52,747 (Sept. 7, 2006), effective October 10, 2006.  The change was made to conform VA regulations to decisions from the Court, specifically Allen v. Brown, 7 Vet. App. 439 (1995).  The prior regulation addressed whether a service-connected disability was the cause of a secondary disability.  The Allen decision provides for consideration of whether a service-connected disability aggravates a non-service-connected disability.  The change in regulations includes the holding from Allen in a new section, 38 C.F.R. § 3.310(b).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

a.  Acquired Eye Disability

The Board finds service connection for blepharitis and dry eye syndrome, bilaterally, is warranted.  Service treatment records reflect that the Veteran went to sick call in March 1956 with complaints of his eyes watering frequently and crust on the eye lids in the mornings was noted.  On examination, watering and redness of the eye was noted and sulfacetamide was prescribed for assessed conjunctivitis.  Further, a June 2003 VA treatment record notes dry eyes and the December 2011 VA examiner determined that it is at least as likely as not that his blepharitis and dry eyes were incurred in and/or caused by service, noting that common symptoms of blepharitis and dry eyes were watery eyes, red eyes and crusted eyelashes upon awakening, for which artificial tears were noted to be recommended.  

The Board notes that in April 2003 the Veteran reported having continuing symptoms associated with blepharitis since separation and while he noted dry eye syndrome developed sometime after the onset of blepharitis, the Board is unable to distinguish the symptoms in this case and has thus resolved any ambiguity in the Veteran's favor.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)); 38 C.F.R. § 3.102.  In addition, while a January 2012 addendum to the December 2011 opinion states that a medication the Veteran had been prescribed for hypertension can produce changes in the pre corneal tear film inducing dry eyes, the opinion is speculative and thus of diminished probative value.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  

The Board has accorded greater probative value to the contemporaneous service treatment records showing an onset of symptoms associated with blepharitis and dry eye syndrome during service.  Further, the Board finds his report of continuing symptoms since service to be credible and not inconsistent with the record, to include a June 2003 VA record noting dry eyes.  The Board notes that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology"  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The Board's determination in favor of service connection obviates the need for a discussion regarding speculation in the January 2011 addendum as to secondary service connection.  

In addition, and although not specifically claimed, the Board finds that service connection is not warranted for drooping eye lids diagnosed as bilateral upper lid dermatochalasis.  The December 2011 VA examiner explained that upper lid dermatochalasis is a common finding seen in elderly persons with gravity, loss of elastic tissue in the skin and weakening of the connective tissues of the eyelid frequently contributing to the lax and redundant eyelid tissue.  Further, while it was noted to occasionally be seen in young adults, service treatment records are silent for complaints or findings of upper lid dermatochalasis, the eyes were noted to be normal at separation and there are no complaints or findings of upper lid dermatochalasis for many years after service.  The Board notes that while January 2002 correspondence notes continuing eye symptoms since service, the Board has determined that the symptoms are attributable to blepharitis and dry eye syndrome based on the medical evidence.  In so finding, the Board has accorded more probative value to the VA examiner who has specialized training as an optometrist.  Here, the evidence is in at least equipoise as to service connection for bilateral blepharitis and dry eye syndrome and thus, resolving all doubt in the Veteran's favor, service connection is warranted for blepharitis and dry eye syndrome.  

b.  GERD

Service treatment records reflect that the Veteran presented to sick call with complaints of abdominal pain during service in July 1956 at which time right lower quadrant signs were reported and positive findings were noted on rectal examination.  The service treatment records further reflect milk of magnesia was prescribed for difficulties with the bowels in January 1957, and an April 1957 record reflects complaints of constipation.  

The Board notes that while the September 1957 separation examination report reflects that the abdomen was normal, a September 1958 VA examination report notes nervousness and difficulty with the bowels.  In addition, service connection is in effect for both a cecal hernia and anxiety reaction, and the June 2010 VA examiner stated that anxiety may exacerbate reflux, and gastrointestinal problems were noted in association with removal of the tip of the cecum in July 2001 correspondence from the Veteran.  As noted, service connection may be granted on a secondary basis for a disability cause or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310(a).  

In addition, a November 2000 VA treatment record notes some diarrhea and heartburn, the August 2001 VA examination report reflects that the Veteran is on medication for stomach pain, and a June 2003 VA record notes constipation.  The Board notes that while the February 2007 VA examiner opined that it was not at least as likely as not that the Veteran's GERD was related to service, the absence of a rationale for the opinion diminishes the probative value of the opinion, if any.  In addition, the opinion in the August 2011 VA addendum pertains only to secondary service connection, and neither opinion addresses the Veteran's reported continuity of symptomatology since separation.  Regardless, the Board finds there is competent evidence tending to establish GERD is related to service.  

In this case, there are positive in-service complaints and/or findings, and the Veteran's credible report of continuing symptoms after separation is supported by not only the relevant symptoms documented within one year of separation but also by VA treatment records in which GERD is associated with service-connected disability.  The Board notes that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology"  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The evidence is in at least equipoise, and thus, resolving all doubt in the Veteran's favor, the Board finds service connection is warranted for GERD.  

c.  Erectile Dysfunction

A January 2005 VA treatment record reflects an assessment of organic impotence and a February 2008 record notes erectile dysfunction.  In addition, the Board notes that service connection is in effect for anxiety disorder and the June 2010 VA opinion is to the effect that although probably not the major factor, anxiety may be a factor causing the Veteran's erectile dysfunction evidenced by decreased libido.  In addition, the opinion in the August 2011 addendum to the effect that anxiety is not the major factor for erectile dysfunction is not inconsistent with the June 2010 opinion and the opinions tend to establish some degree of erectile dysfunction is attributable to service-connected disability.  The Board has accorded significant weight to the June 2010 VA examiner's specialized training as a physician which provides expertise in determining the relationship between the Veteran's erectile dysfunction and service-connected anxiety disorder.  The physician examined the Veteran and provided a rationale for the opinion based on reliable principles.  As the evidence is in relative equipoise, the Board finds that, affording the benefit of the doubt to the Veteran, the medical evidence tends to establish erectile dysfunction is caused or aggravated by service-connected disability.  As such, service connection for erectile dysfunction is warranted.  


ORDER

Service connection for bilateral blepharitis and dry eye syndrome is granted.  

Service connection for gastroesophageal reflux disease is granted.  

Service connection for erectile dysfunction is granted.  

REMAND

In addition, a March 2011 RO Memorandum noting that Social Security Administration (SSA) records pertaining to the Veteran were unavailable.  VA, however, is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  In this regard, the Board notes that Virtual VA reflects that a January 2012 Supplemental Statement of the Case (SSOC) considered VA outpatient treatment records dated from April 2003 to March 2010, i.e., no records dated subsequent to March 2010 were reviewed by the RO. Since the claims file is being returned it should be updated to include VA treatment records compiled since January 2012, as well as results of an Echocardiogram noted to be unavailable in the August 2001 VA examination report.  See 38 C.F.R. § 3.159(c)(2); Bell. 

The June 2010 VA hypertension examination report notes that results of a recent work up at the Florida Cleveland Clinic, to include a thallium stress test and carotid and lower extremity blood flow studies were pending, the June 2010 VA heart examiner noted the need to wait for the studies from the Cleveland Clinic for a final disposition as to ischemic heart disease, and while the June 2010 VA abdominal aortic aneurysm examination report notes that the Veteran would be bringing in the Cleveland Clinic reports, the reports are not associated with the claims file.  Thus, the RO should, after obtaining proper authorization, attempt to obtain all treatment records from the Florida Cleveland Clinic pertaining to the claims on appeal, to include hypertension, a heart disorder, and an aortic abdominal aneurysm.  

In addition, the Board requested that, in rendering the opinion as to whether the Veteran's hypertension is etiologically related to service, the examiner specifically address the recorded blood pressure of "144/90" noted on the September 1957 separation examination report.  In this regard, the June 2010 VA examiner noted blood pressure at separation was "140/90" and stated the following:

Veteran was found to have elevated blood pressure on his separation physical.  Day to day stressors can cause transient elevations in blood pressure, thus the disease is not diagnosed based on one reading.  Thus, the veteran's hypertension is less likely as not the same or as a result of the elevated blood pressure found on the separation physical.  

The Board again notes that the September 1957 separation examination report shows blood pressure was "144/90."  In addition, the November 1955 service entrance examination report notes a history of rheumatic fever at age 2 and examination of the heart was noted to be negative.  Further, a notation corresponding to number 42 in the clinical evaluation section of the report pertaining to psychiatric status is as follows:

42. 	Elev. B P.N o N P picture

In addition, number 57 of the entrance examination report shows blood pressure was 150/70, and in the summary of defects and diagnoses under number 74, the following is noted:

42.	Cardiovase reaction.  Elev. B.P.

On the accompanying medical history, he indicated he had had rheumatic fever, mumps, whooping cough and cramps in his legs.  In a September 1957 record, a history of rheumatic fever and an enlarged heart at 2 years of age was noted.  

A January 1957 service treatment record reflects complaints of having no energy and of always being tired.  Further, in addition to blood pressure of 144/90, the September 1957 separation examination report notes that Grade I systolic apical murmur cleared with exercise, and that physical examination showed normal blood pressure and heart percusses, and a soft systolic murmur in the aortic area was noted to change with respiration, position and exercise, and believed to be functional.  The impression entered was no cardiac disease.  

The Board finds the June 2010 VA hypertension examination report does not adequately address the in-service findings or the Veteran's report of continuity of symptoms after separation, and an opinion as to whether hypertension had an onset within the initial year after separation or is related to service-connected disability was not provided.  In addition, an opinion as to whether aortic abdominal aneurysm is related to service-connected disability and a final disposition was unable to be made as to the heart.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claims seeking service connection for hypertension, a heart disorder, and aortic abdominal aneurysm for an examination to determine the nature, onset and etiology of the disorders.  

The Board further notes that a June 1965 Board decision reflects that the Veteran had been dropped from membership in the New Jersey Police & Fireman's Retirement System and dropped from employment as a Police Officer, a position in which he had worked from 1961 to 1964, due to disability, and that he was subsequently refused employment as a result of disability.  The March 1965 RO hearing transcript reflects the Veteran's testimony to the effect that while he was service-connected for a back disability, he was unaware as to the specific disability upon which the insurance determination was based, and while SSA records are unavailable, in February 2002 correspondence, he stated that he was found to have been disabled due to a heart condition in 1993.  The Board notes that the records associated the employment and retirement system are potentially relevant to the claims and are not associated with the claims file.  As such, attempts should be made to obtain the Veteran's records associated with a disability determination of the New Jersey Police & Fireman's Retirement System.  

A June 2011report of x-ray examination notes gallstones.  The claims file, however, does not reveal that, an opinion has been provided as to whether cholelithiasis is secondary to service-connected disability.  The Court has held "that a remand by . . . the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Veteran's claim must be remanded for him to be afforded another VA medical examination regarding the nature and etiology of his cholelithiasis.  

In addition, the June 2010 VA skin examination report notes the Veteran's skin condition was due to chronic sun exposure and while the opinion provided was that the Veteran's skin condition and scars are not related to service, the opinion does not address the scar on the nose noted on both the November 1955 service entrance examination report and the September 1957 separation examination report.  As such, the Board has no discretion and must remand the claim.  See Barr.  

The Board further notes the June 2010 addendum to the March 2007 and November 2007 VA joints examination reports note that the Veteran's symptoms in the lower extremities have to do with vascular claudication and a sensation of cramping and pain in both lower extremities.  Parts of the report, however, are illegible.  For example, the next to the last paragraph notes, "*-* evidence that some of his pain *-* pain could be from his lumbosacral conditions."  The obvious transcription errors contained in the June 2010 skin addendum should be corrected in order for there to be a full and fair adjudication of the Veteran's claim.  

Because a favorable decision on any of the issues could impact the other claims, and particularly since all of claims include a theory of entitlement to service connection to include as secondary to service-connected disability, and in view of the newly service-connected blepharitis and dry syndrome, GERD and erectile dysfunction, along with the outstanding VA records and potential private records, a decision by the Board on the remaining claims would at this point be premature.  

Accordingly, the case is REMANDED for the following action:

1.  Again notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to his claimed disabilities on appeal during and/or since service.  

2.  After securing the proper authorization, attempt to obtain and associate with the claims folder all identified treatment records from the New Jersey Police & Fireman's Retirement System pertaining to the Veteran dated in the 1960s, to include any decisions and the medical records upon which any decision was based.  

3.  Attempt to obtain all outstanding VA medical records, to include results of an Echocardiogram noted to be unavailable in the August 2001 VA examination report, as well as records dated since January 2012.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

4.  Associate a completely legible copy of the June 2010 VA skin addendum report with the claims file with all transcription errors corrected.  

5.  Then afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any heart disorder, hypertension, abdominal aortic aneurysm, cholelithiasis, a skin disorder, a muscle disorder and a joint disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  The examiner specifically respond to the following questions: 

a.  Is it at least as likely as not that any heart disorder, hypertension, abdominal aortic aneurysm, cholelithiasis, a muscle disorder, a joint disorder, or a skin disorder found to be present existed prior to service.  If the examiner concludes that a heart disorder, hypertension, an abdominal aortic aneurysm, cholelithiasis, a muscle disorder, a joint disorder, or a skin disorder found to be present existed prior to service, the examiner should indicate the likelihood that the disability worsened during service.  If the examiner diagnoses the Veteran as having a heart disorder, hypertension, an abdominal aortic aneurysm, cholelithiasis, a muscle disorder, a joint disorder, or a skin disorder that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service or within the initial year after service.  

b.  Is it at least as likely as not that any heart disorder, hypertension, aortic abdominal aneurysm, cholelithiasis, a muscle disorder, a joint disorder, or a skin disorder found to be present is etiologically related to service-connected asbestosis, anxiety reaction, lumbosacral sprain with coccydnia, cecal hernia, blepharitis and dry eye syndrome, GERD or erectile dysfunction or any other disorder determined to be related to service  

c.  Is it at least as likely as not that any heart disorder, hypertension, aortic abdominal aneurysm, cholelithiasis, a muscle disorder, joint disorder, or skin disorder was caused or aggravated as a result of his service-connected asbestosis, anxiety reaction, lumbosacral sprain with coccydnia, cecal hernia, blepharitis and dry eye syndrome, GERD or erectile dysfunction or any other disorder determined to be related to service.  If the examiner finds that a heart disorder, hypertension, aortic abdominal aneurysm, cholelithiasis, a muscle disorder, a joint disorder or a skin disorder found to be present is aggravated by the service-connected asbestosis, anxiety reaction, lumbosacral sprain with coccydnia, cecal hernia, blepharitis and dry eye syndrome, GERD or erectile dysfunction, if possible, the examiner should indicate the degree of disability due to the aggravation.  

In offering these impressions, the examiner must acknowledge and discuss the lay evidence regarding a continuity of symptoms since service.  The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

7.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


